                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    OSBORNE CONSTRUCTION COMPANY,                       CASE NO. C18-0349-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    ZURICH AMERICAN INSURANCE
      COMPANY,
13
                             Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on Defendant’s cross-motion and response (Dkt. No.
18
     37) to Plaintiff’s motion to certify an issue to the Washington State Supreme Court (Dkt. No.
19
     36). Pursuant to Local Civil Rule 7(l), and in the interests of judicial economy, the Court re-notes
20
     Plaintiff’s motion to certify (Dkt. No. 36) to February 8, 2019.
21
            DATED this 28th day of January 2019.
22
                                                            William M. McCool
23
                                                            Clerk of Court
24
                                                            s/Tomas Hernandez
25                                                          Deputy Clerk

26


     MINUTE ORDER
     C18-0349-JCC
     PAGE - 1
